DETAILED ACTION
This is a non-final Office action in response to a request for continuation received on 12/21/2020.  Claims 1-90 and 94-84 were previously cancelled.  Claims 91 and 99-100 were amended.  Claims 91-93 and 99-101 are pending and are examined.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.

Response to Arguments
Applicant’s amendments, filed 12/21/2020, to claims 91, 99 and 100 removing multiple instances of “a user device” are sufficient to overcome the objection to the aforementioned claims filed in the Final Rejection.  Accordingly, the objection to claims 91, 99 and 100 are withdrawn.
Applicant’s amendments, filed 12/21/2020, to claims 99 and 100 specifying that the modules are software modules are sufficient to cause the claims to no longer be interpreted under 112, sixth paragraph leading to a rejection under 112, second 
Applicant’s remarks regarding the rejection of claims 91-93 and 99-101 under 103 has been considered, but are found unpersuasive.  
The remaining arguments fail to comply with 37 C.F.R. § 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.  
Applicant’s remaining arguments in the Remarks, filed 12/21/2020, with respect to the claims rejected under 103 have been full considered but are considered moot because newly added limitations to the claims disclose “wherein the verification signal specifies one or more conditions relating to the communication from the communicating party and at least one of the conditions relate to whether the communication is received within a predetermined time period, said predetermined time period commencing upon receipt of the verification signal” requires a new ground of rejection necessitated by amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 99 and 100 are rejected under 35 U.S.C. because the claims are directed to non-statutory subject matter.
Under 35 U.S.C. 101, a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP § 2106.  The four eligible categories of invention include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids. MPEP 2106(I).
Claims 99 and 100 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the claimed invention is directed to software per se.  Claim 99 is directed to an apparatus comprising a user device implementing a software application comprising software modules.  The Specification does not explicitly limit the claim terms of the apparatus or user device to hardware.  The Examiner recommends adding “memory” or “hardware” into the claim to clarify the apparatus comprises hardware.  Consequently, the elements of the system of claim 99 are interpreted as coding/or software and fail to recite any physical device or machine.  
Claim 100 is directed to a system comprising an apparatus comprising a user device implementing a software application comprising software modules.  The Specification does not explicitly limit the claim terms of the system, the apparatus or user device to hardware.  The Examiner recommends adding “memory” or “hardware” into the claim to clarify the apparatus comprises hardware.  Consequently, the elements of the system of claim 100 are interpreted as coding/or software and fail to recite any physical device or machine.  

Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 101 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 101 is rejected as indefinite because the claim refers to limitations in claim 91 that were previously cancelled.  Specifically, claim 101 refers “information relating to the user interaction” when no “user interaction” is now in claim 91.  The Examiner recommends adding limitations to claims 91 or 101 clarifying which action in claim 91 is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 91-93 and 99 are rejected under 35 U.S.C. 103 as being unpatentable over Danis (US 9, 277,049) in view of Farris (US 2015/0043724).
Regarding claim 91, Danis discloses the limitations substantially as follows:
A method of verifying the identity of a communicating party at a user device, the method comprising the steps of:
		;
receiving a verification signal, from the communicating party, at the user device, wherein the verification signal specifies one or more conditions relating to the communication from the communicating party upon receipt of the verification signal at the user device (col. 10, ll. 20-21; col. 30, ll. 10-45 & 60-66; col. 31, ll. 10-15 & 18-36; col. 31. l. 64-col. 32, l. 7: receiving at the authentication device that is integrated into the telephone (i.e. at a user device) a calling status message with a password to be verified (i.e. verification signal), where the calling status message specifies a password to be used by the caller in subsequent communications (i.e. specified condition relating to the communication from the communicating party) after the password has been received by the authentication device); 
receiving the communication at the user device, wherein the communication comprises information identifying the communicating party (col. 10, ll. 20-21; col. 11, ll. 29-32; col. 30, ll. 10-45 & 60-66; col. 31, ll. 10-15 & 18-36; col. 31, l. 64-col. 32, l. 7: receiving at an authentication device integrated with a telephone (i.e. user device) a certification password request (i.e. communication) comprising the phone number/caller ID information of the caller (i.e. identifying the communicating party)); and 
determining whether the communication satisfies the specified one or more conditions thereby to verify the identity of the communicating party (col. 30, ll. 10-45; col. 31, ll. 20-36: determining whether the certification password request contains the valid certification password in order to authenticate the identity of the second authentication device (i.e. verify identify of the communicating party). 


.
Danis does not explicitly disclose the remaining limitations of claim 91 as follows:
wherein the verification signal specifies one or more conditions relating to the communication from the communicating party and at least one of the conditions relate to whether the communication is received within a predetermined time period, said predetermined time period commencing upon receipt of the verification signal;
However, in the same field of endeavor, Farris discloses the remaining limitations of claim 91 as follows:
wherein the verification signal specifies one or more conditions relating to the communication from the communicating party and at least one of the conditions relate to whether the communication is received within a predetermined time period, said predetermined time period commencing upon receipt of the verification signal (paras. [0056], [0057], [0060]: wherein the received initial ID information (i.e. verification signal) specifies a threshold time (i.e. condition relating to predetermined time period) during which the final ID information (i.e. communication received from the sending party) must be received in order for the sending device to be verified, the threshold beginning at the time at which the initial ID information is received);
determining whether the communication satisfies the specified one or more conditions thereby to verify the identity of the communicating party (paras. [0056], [0060]-[0061]: verifying the sending device/caller (I.e. identity of the communicating party) based upon determining whether the final ID information was received within the threshold time identified in the initial ID information)
Danis is combinable with Farris because both are from the same field of endeavor of using caller identification information to respond to a call.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Ferro’s method of having the initial ID information specify a threshold period of time within which the final ID information must be received with the system of Danis in order to enable the system to detect when the final ID information received has been spoofed/falsified.  

	Regarding claim 92, Danis and Farris disclose the limitations of claim 91.
Danis discloses the limitations of claim 92 as follows:
A method according to Claim 91, wherein the communication is a telephone call and the information identifying the communicating party is caller ID information (col. 30, ll. 10-45; col. 31, ll. 20-36: where the communication is a telephone call and the information identifying the sending device/second authentication device is caller id information and a certification password); 
wherein the method further comprises displaying whether the identity of the communicating party has been verified on an incoming call screen of the user device (col. 15, l. 59 – col. 16, l. 14: displaying an “A” and changing color to indicate that the identity of the calling device (i.e. communicating party) has been verified on a call screen of the telephone/user device).

Regarding claim 93, Danis and Farris disclose the limitations of claim 91.

A method according to Claim 91, further comprising blocking the communication upon determining that the communication does not satisfy the one or more conditions (col. 44, ll. 35-44: blocking communication attempts upon determining that the communications do not have the valid certification password (i.e. do not meet the one or more conditions)).

Regarding claim 99, Danis discloses the limitations substantially as follows:
Apparatus for verifying the identity of a communicating party 
	a user device implementing a software application, the software application, comprising:
;
a software module for receiving a verification signal from a communicating party at a user device, wherein the verification signal specifies one or more conditions relating to a communication from the communicating party upon receipt of the verification signal at the user device (col. 10, ll. 20-21; col. 30, ll. 10-45 & 60-66; col. 31, ll. 10-15 & 18-36; col. 31. l. 64-col. 32, l. 7: receiving at the authentication device that is integrated into the telephone (i.e. at a user device) a calling status message with a password to be verified (i.e. verification signal), where the calling status message specifies a password to be used by the caller in subsequent communications (i.e. specified condition relating to the communication from the communicating party) after the password has been received by the authentication device); 
a software module for receiving the communication at a user device, wherein the communication comprises information identifying a communicating party (col. 10, ll. 20-21; col. 11, ll. 29-32; col. 30, ll. 10-45 & 60-66; col. 31, ll. 10-15 & 18-36; col. 31, l. 64-col. 32, l. 7: receiving at an authentication device integrated with a telephone (i.e. user device) a certification password request (i.e. communication) comprising the phone number/caller ID information of the caller (i.e. identifying the communicating party)); and
a software module for determining whether the communication satisfies the specified one or more conditions thereby to verify the identity of the communicating party (col. 30, ll. 10-45; col. 31, ll. 20-36: determining whether the certification password request contains the valid certification password in order to authenticate the identity of the second authentication device (i.e. verify identify of the communicating party);


.
Danis does not explicitly disclose the remaining limitations of claim 99 as follows:
wherein the verification signal specifies one or more conditions relating to the communication from the communicating party and at least one of the conditions relate to whether the communication is received within a predetermined time period, said predetermined time period commencing upon receipt of the verification signal;
However, in the same field of endeavor, Farris discloses the remaining limitations of claim 99 as follows:
wherein the verification signal specifies one or more conditions relating to the communication from the communicating party and at least one of the conditions relate to whether the communication is received within a predetermined time period, said predetermined time period commencing upon receipt of the verification signal (paras. [0056], [0057], [0060]: wherein the received initial ID information (i.e. verification signal) specifies a threshold time (i.e. condition relating to predetermined time period) during which the final ID information (i.e. communication received from the sending party) must be received in order for the sending device to be verified, the threshold beginning at the time at which the initial ID information is received);
determining whether the communication satisfies the specified one or more conditions thereby to verify the identity of the communicating party (paras. [0056], [0060]-[0061]: verifying the sending device/caller (I.e. identity of the communicating party) based upon determining whether the final ID information was received within the threshold time identified in the initial ID information)
Danis is combinable with Farris because both are from the same field of endeavor of using caller identification information to respond to a call.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Ferro’s method of having the initial ID information specify a threshold period of time within which the final ID information must be received with the system of Danis in order to enable the system to detect when the final ID information received has been spoofed/falsified.  

Regarding claim 100, Danis discloses the limitations substantially as follows.
A system for verifying the identity of a communicating party 
an apparatus for verifying the identity of a communicating party implementing a software application; the software application; comprising:

a module for receiving a verification signal from a communicating party at a user device, wherein the verification signal specifies one or more conditions relating to a communication from the communicating party upon receipt of the verification signal at the user device (col. 10, ll. 20-21; col. 30, ll. 10-45 & 60-66; col. 31, ll. 10-15 & 18-36; col. 31. l. 64-col. 32, l. 7: receiving at the authentication device that is integrated into the telephone (i.e. at a user device) a calling status message with a password to be verified (i.e. verification signal), where the calling status message specifies a password to be used by the caller in subsequent communications (i.e. specified condition relating to the communication from the communicating party) after the password has been received by the authentication device); 
a software module for receiving the communication at the user device, wherein the communication comprises information identifying the communicating party (col. 10, ll. 20-21; col. 11, ll. 29-32; col. 30, ll. 10-45 & 60-66; col. 31, ll. 10-15 & 18-36; col. 31, l. 64-col. 32, l. 7: receiving at an authentication device integrated with a telephone (i.e. user device) a certification password request (i.e. communication) comprising the phone number/caller ID information of the caller (i.e. identifying the communicating party);
a software module for determining whether the communication satisfies the specified one or more conditions thereby to verify the identity of the communicating party (col. 30, ll. 10-45; col. 31, ll. 20-36: determining whether the certification password request contains the valid certification password in order to authenticate the identity of the second authentication device (i.e. verify identify of the communicating party);



a first communication apparatus for sending a verification (col. 30, ll: 10-45: sending device for sending a calling status message); and 
a second communication apparatus for sending a communication (col. 30, ll. 10-45; col. 31, ll. 20-36: calling device/second communications device for sending communications).
Danis does not explicitly disclose the remaining limitations of claim 100 as follows:
wherein the verification signal specifies one or more conditions relating to the communication from the communicating party and at least one of the conditions relate to whether the communication is received within a predetermined time period, said predetermined time period commencing upon receipt of the verification signal;
However, in the same field of endeavor Weinstein discloses the remaining limitations of claim 100 as follows:
wherein the verification signal specifies one or more conditions relating to the communication from the communicating party and at least one of the conditions relate to whether the communication is received within a predetermined time period, said predetermined time period commencing upon receipt of the verification signal (paras. [0056], [0057], [0060]: wherein the received initial ID information (i.e. verification signal) specifies a threshold time (i.e. condition relating to predetermined time period) during which the final ID information (i.e. communication received from the sending party) must be received in order for the sending device to be verified, the threshold beginning at the time at which the initial ID information is received);
determining whether the communication satisfies the specified one or more conditions thereby to verify the identity of the communicating party (paras. [0056], [0060]-[0061]: verifying the sending device/caller (I.e. identity of the communicating party) based upon determining whether the final ID information was received within the threshold time identified in the initial ID information)
Danis is combinable with Farris because both are from the same field of endeavor of using caller identification information to respond to a call.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Ferro’s method of having the initial ID information specify a threshold period of time within which the final ID information must be received with the system of Danis in order to enable the system to detect when the final ID information received has been spoofed/falsified.  

Claim 101 is rejected under 35 U.S.C. 103 as being unpatentable over Danis (US 9, 277,049) and Farris (US 2015/0043724), as applied to claim 91, further in view of Weinstein (US 2001/0026609).
Regarding claim 101, Danis and Farris disclose the limitations of claim 91.
Neither Danis or Farris disclose the limitations of claim 101 as follows:
A method according to Claim 91, wherein the information relating to the user interaction is used for scheduling a further communication with the communicating party
However, in the same field of endeavor Weinstein discloses the limitations of claim 101 as follows:
A method according to Claim 91, wherein the information relating to the user interaction is used for scheduling a further communication with the communicating party (paras. [0068]-[0069], [0071], [0075]-[0076], [0081], [0089], [0092], [0136], [0138]: the instructions regarding when and how to initiate an anonymous call (i.e. information) relating to the user using the user device to sign-up for anonymous calling (i.e. the user interaction) are used to schedule further calls between the two parties at selected times (i.e. further communications)).
Weinstein is combinable with Danis and Farris because all three are from the same field of endeavor of enabling secure calls and validating caller identification information.  It would have been obvious to one of ordinary skill in the art at the time of the invention to integrate Weinstein’s method of sending of sending scheduling information for calls with 
	
Conclusion
For the above-stated reasons, claims 91-93 and 99-101 are rejected.
Prior art considered but not relied upon includes:
1) Bender (US 2015/0063552) disclosing authenticating the calling device when the call is made within a predetermined period of time, the predetermined period of time for which the future call is approved may be configurable as any period of time (see paras. [0016], [0067]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON S LYNCH whose telephone number is (571)272-4583.  The examiner can normally be reached on 10AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on 571-272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/SHARON S LYNCH/Primary Examiner, Art Unit 2438